Citation Nr: 0122851	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  96-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial schedular evaluation for 
residuals of left shoulder dislocations, rated as 20 percent 
disabling from April 2, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from October 24, 1994 to April 
1, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision that 
granted service connection for residuals of left shoulder 
dislocations and assigned a noncompensable rating, effective 
from April 2, 1995.  By a November 1996 rating decision, the 
RO increased the rating to 20 percent, effective from April 
2, 1995.  This matter was previously considered by the Board 
in February 1999.  At that time the Board remanded the case 
for additional development.  Following the Board's remand, 
the veteran underwent surgery in June 1999.  The RO awarded a 
temporary total rating for convalescence from June 14, 1999, 
to September 1, 1999.  Thereafter, the 20 percent rating was 
continued.  (The decision below addresses the question of 
entitlement to a higher schedular rating only.)

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the rating issue on appeal as set forth on 
the preceding page.



FINDINGS OF FACT

1.  The veteran's service-connected recurrent dislocation of 
the left shoulder was characterized by frequent episodes of 
dislocation and guarding of all arm movements until 
corrective surgery was performed in June 1999; following 
post-surgical convalescence, the veteran experienced 
discomfort, but no limitation of motion, and no episodes of 
dislocation or guarding. 

2.  Any pain experienced by the veteran since the award of 
service connection did not cause functional debility greater 
than that contemplated by restriction of motion to a level 
midway between the side and shoulder.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 20 
percent for residuals of left shoulder dislocations from 
April 2, 1995, have not been.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.71a, Diagnostic Codes 5201, 5202 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disability caused by his 
service-connected residuals of left shoulder dislocations is 
more severe than contemplated by the 20 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity caused by a given disability.  
See 38 U.S.C.A. § 1155 (West 1991) and 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the evaluations 
to be assigned to the various disabilities.  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  In assessing a claim for a higher 
rating, the history of the disability should be considered.  
See 38 C.F.R. §§ 4.1, 4.2 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  

As this appeal originated from the veteran's disagreement 
with the original assignment of a rating for the service-
connected disability, the severity of the disability is to be 
considered during the entire period from the date that 
service connection was made effective.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

A review of the record reveals that the veteran was treated 
for anterior dislocation of the left humerus after 
participating in Boxing Combat Skills training during service 
in December 1994.  (Service records show that his left arm is 
his minor extremity.)  The medical evidence of record reveals 
that after discharge from service the veteran sought 
treatment for dislocations of his left shoulder in November 
1995, April 1996, May 1996, October 1996, April 1997, July 
1997, December 1997, June 1998, August 1998, September 1998, 
and November 1998.  Range of motion tests conducted in June 
1996 show that abduction was performed to 100 degrees and 
external rotation to 20 degrees with apprehension and mild 
anterior capsular pain.  At an August 1996 hearing before the 
RO the veteran testified to experiencing pain every other day 
and stiffness.  He said that he exercised caution when using 
the left arm, especially when raising it or sleeping on it.  

The veteran had left anterior shoulder reconstruction with 
capsular shift in June 1999.  As a result, he was awarded a 
temporary total evaluation for the period from June 14, 1999, 
to September 1, 1999.  A University of North Carolina 
outpatient clinic record dated in August 1999 shows that the 
veteran was doing well after surgery with a range of motion 
including forward flexion to 140 degrees, external rotation 
to 45 degrees and internal rotation to 80 degrees with the 
arm abducted 90 degrees.

A VA examination report dated in May 2000, reflects the 
veteran's complaints of left shoulder dislocation problems 
over the previous seven years, but no subluxation since 1999.  
The report relates that pain, fatigue and lack of endurance 
were associated with these episodes (of dislocation).  The 
veteran complains that the arm tires after brief periods of 
work or stress, and is very uncomfortable.  The veteran did 
not relate a specific trigger for the flare-ups.  He did note 
that the disability affects his daily activity, but that he 
can brush his teeth, dress himself, vacuum, walk, take out 
the trash, push the lawnmower and garden.  The report 
confirms that the veteran is right-hand dominant.  The 
clinical examination revealed an unremarkable shoulder, 
except for a surgical scar.  Range of motion tests showed 
flexion from 0 to180 degrees, rotation from 0 to 90 degrees 
and an internal rotation from 0 to 90 degrees.  No pain, 
fatigue, weakness or lack of endurance was noted when 
performing these movements.  The examiner noted that the 
"shoulder level" is not limited by the appellant's arm 
motion and the veteran had good strength in his shoulders 
bilaterally.  The examiner further commented that the 
shoulder joint had normal range of motion, without heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, pain or weakness. 

Diagnostic Code 5202 provides for a 20 percent rating for 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  38 C.F.R. § 4.71a (2000).  It also 
provides for a 20 percent rating for malunion of the humerus 
with moderate deformity and recurrent dislocation of the 
humerus at the scapulohumeral joint (minor) with frequent 
episodes and guarding of all arm movements, or for malunion 
of the humerus with marked or moderate deformity.  A rating 
of 40 percent is awarded for impairment of the (minor) 
humerus with fibrous union.  Id.  Diagnostic Code 5201 
provides for a 20 percent rating for limitation of motion at 
the shoulder level.  For limitation of motion of the arm to 
midway between the side and shoulder level a 20 percent 
rating is assigned for the minor arm.  A 30 percent rating is 
assigned for limitation of motion of the minor arm to 25 
degrees from the side.  Diagnostic Code 5200 provides for a 
20 percent evaluation for favorable ankylosis of the 
scapulohumeral articulation (minor), abduction to 60 degrees, 
ability to reach the mouth and head.  A 30 percent rating 
under this Diagnostic Code is assigned for intermediate 
ankylosis of the scapulohumeral articulation (minor) between 
unfavorable (abduction limited to 25 degrees from the side) 
and favorable.   

The Board finds that the severity of the veteran's disability 
changed after the surgery in June 1999.  As a result, the 
Board will first address the disability during the post-
surgery timeframe, and then during the period prior to 
surgery.  Having thoroughly reviewed the evidence of record, 
the Board finds no evidence of dislocation or subluxation of 
the left shoulder since the June 1999 surgery.  Additionally, 
the Board has considered the veteran's disability under 
Diagnostic Codes 5200 and 5201, but finds that inasmuch as 
there is no evidence that the arm is limited to 25 degrees 
from the side or of any ankylosis, the disability does not 
meet the criteria for ratings under these Diagnostic Codes.  
Further, the evidence shows that the veteran has no abnormal 
movement and is able to perform a variety of tasks without 
functional limitations due to pain, weakness, instability, 
etc.  38 C.F.R. §§ 4.40, 4.45 (2000).  There is no evidence 
of any fibrous union in the left shoulder.  Thus, as to the 
time after the surgery the Board concludes that the left 
shoulder disability does not more closely approximate a 
higher rating under the potentially applicable rating 
criteria.  

The Board also finds that although the evidence shows that 
the veteran's left shoulder disability was characterized by 
frequent episodes of dislocation and guarding of arm 
movements prior to the surgery, because the disability 
involves the veteran's non-dominant arm, a 20 percent rating 
is warranted.  There is no evidence of a fibrous union of the 
humerus (minor) such as would warrant applying the higher 40 
percent rating.  The veteran experienced more problems prior 
to the June 1999 surgery, but there is no indication in the 
record that problems such as those due to pain, weakness, 
etc. equated to limitation of motion to 25 degrees from the 
side or worse.  Also, as noted above, there was no indication 
of ankylosis, favorable or unfavorable.  Therefore, the left 
shoulder disability prior to the surgery more closely 
approximates the 20 percent rating and the claim must be 
denied.

In deciding this appeal, the Board finds that the criteria 
found in Diagnostic Code 5201 and Diagnostic Code 5202 may 
not be applied to assign separate ratings for the veteran's 
shoulder.  Each set of criteria contemplates restrictions in 
motion in some form, either guarding of movement or specific 
limitations in movement.  Consequently, the Board finds that 
these provisions may not be applied to award separate 
ratings, and for the reasons set out above, a higher rating 
may not be assigned at any point since the award of service 
connection.  38 C.F.R. § 4.14 (2000) (the evaluation of the 
same disability under different diagnoses is not 
appropriate).  

Finally, the Board has considered the applicability of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, which became effective during the pendency of 
this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  38 U.S.C.A. § 5107 note (West 
Supp. 2001); VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  On August 29, 2001, VA promulgated 
regulations establishing guidelines for implementing the 
Veterans Claims Assistance Act of 2000.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

Under both the Act and the new regulations, VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159 (b)(1)).  With respect to these notice 
requirements, the Board is of the view that the RO satisfied 
these by notifying the veteran of the applicable statutory 
provisions and regulations relating to the key issue in the 
case, and what was needed to meet the higher rating criteria 
through the January 1996 statement of the case and the 
January 1997 supplemental statement of the case.  In 
addition, by letter dated in March 2001, VA notified the 
veteran as to what evidence had already been received and 
invited the veteran to submit additional evidence.  With 
respect to the duty to assist the veteran in obtaining 
records, the RO obtained private and VA medical records 
identified by the veteran as involving treatment of his 
service-connected disability.  66 Fed. Reg. 45,630 and 45,631 
(Aug. 29, 2001)(to be codified at 38 C.F.R. § 3.159(c)).  The 
Board is not aware of any additional records outside of the 
record, which are necessary to resolving the claim.  Further, 
the veteran relates in an April 2001 statement that he has no 
further medical information or statements to submit.  The 
Board also notes that VA examinations were conducted in July 
1995 and May 2000.  The Board is of the view that no further 
examination is necessary to resolve this claim.  
Consequently, the Board finds that VA has satisfied its 
duties to inform and assist the veteran in accordance with 
the Act and the implementing regulations.  Under such 
circumstances, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).


ORDER

Entitlement to a higher initial rating for residuals of left 
shoulder dislocations is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

